DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 1, 3-6, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara (US 20190306419).

As to claim 1, Kajiwara discloses an information processing method (FIG. 16) performed by an information processing apparatus including a communication interface and an imaging device (FIGS. 4-7, communication I/F 1006 and image capture apparatus 1a), the method comprising:
(FIG. 16A, S100);
acquiring a floor plan image (FIGS. 15A-15B, floor plan image 5011; see [0131]); 
receiving a user input designating a particular position in the floor plan image (FIGS. 15A-15B, cursor 5041; see [0134]); 
specifying the particular position in floor plan image in accordance with the user input (FIGS. 15A-15B, cursor 5041 and pin markers 5040-1, 5040-2 … 5040-n; see [0134]); and
associating the wide-angle image with the floor plan image (see [0133]-[0134]), 
wherein the associating associates the wide-angle image in association with the particular position in the floor plan image (see [0133]-[0134]), and 
wherein the wide-angle image is one of a plurality of wide-angle images that are associated with a plurality of positions in the floor plan image (FIGS. 15A-15C; see [0133]).

As to claim 3, Kajiwara further discloses wherein the specifying specifies a central area of a display area of the floor plan image displayed on a built-in display of the information processing apparatus or an external display as the particular position in the floor plan image (FIG. 15A-15B; see [0131]).

As to claim 4, Kajiwara further discloses wherein
the specifying specifies an area designated by the user input through an input device of the information processing apparatus of a display area of the floor plan image displayed on a built-in display of the information processing apparatus or an external display as the particular position in the wide-angle image (FIGS. 15A-15B; FIG. 6, input device 1011 and display device 1010; see [0131], [0134]).

As to claim 5, Kajiwara further discloses wherein the wide-angle image is a spherical image or an image having an angle of view of 180 degrees or more (see [0075], [0107]), 
the display area is an area displaying an image obtained by projecting a part of the spherical image or a part of the image having the angle of view of 180 degrees or more onto a plane (FIG. 10A; see [0107], [0112]-[0113]).

As to claim 6, Kajiwara further discloses further comprising controlling the external imaging device via the communication interface (see [0085]),
wherein the controlling controls the external imaging device to capture the wide-angle image and transmit the captured wide-angle image to the information processing apparatus (see [0079]-[0080]).

As to claim 8, Kajiwara further discloses wherein
the associating associates a second captured image acquired from the imaging device with a content including the wide-angle image (FIGS. 15A-15C; see [0133]).

As to claim 9, Kajiwara further discloses wherein
the associating associates at least one of a stored image and an externally-acquired image in association with the wide-angle image (FIGS. 15A-15B, floor plan image 5011 and full view spherical image 510; see [0133]), the stored image being an image stored in storage medium that the information processing apparatus includes (FIG. 6, storage 1004; see [0153]), the externally-acquired image being an image received from an image management system (FIGS. 13A-13B, server 6; see [0125]).

As to claim 10, Kajiwara discloses a non-transitory computer-readable medium storing a program (see [0102]-[0103]), which, when executed by a computer including a communication interface and an imaging device (FIGS. 4-7, communication I/F 1006 and image capture apparatus 1a), causes the computer to execute a method comprising:
acquiring a wide-angle image (FIG. 16A, S100);
acquiring a floor plan image (FIGS. 15A-15B, floor plan image 5011; see [0131]);
receiving a user input designating a particular position in the floor plan image (FIGS. 15A-15B, cursor 5041; see [0134]); 
specifying the particular position in floor plan image in accordance with the user input (FIGS. 15A-15B, cursor 5041 and pin markers 5040-1, 5040-2 … 5040-n; see [0134]); and
associating the wide-angle image with the floor plan image (see [0133]-[0134]), 
wherein the associating associates the wide-angle image in association with the particular position in the floor plan image (see [0133]-[0134]), and 
wherein the wide-angle image is one of a plurality of wide-angle images that are associated with a plurality of positions in the floor plan image (FIGS. 15A-15C; see [0133]).

As to claim 13, Kajiwara discloses an information processing apparatus (FIGS. 4-7), comprising 
a communication interface (FIG. 6, communication I/F 1006); 
an imaging device (FIG. 4, ); and 
(FIG. 6)
acquire a wide-angle image (FIG. 16A, S100);
acquiring a floor plan image (FIGS. 15A-15B, floor plan image 5011; see [0131]);
receive a user input designating a particular position in the floor plan image (FIGS. 15A-15B, cursor 5041 and pin markers 5040-1, 5040-2 … 5040-n; see [0134]); 
specify the particular position in floor plan image in accordance with the user input (FIGS. 15A-15B, cursor 5041 and pin markers 5040-1, 5040-2 … 5040-n; see [0134]); and
associate the acquired wide-angle image with the floor plan image (see [0133]-[0134]), 
wherein the circuitry is configured to associate the wide-angle image in association with the particular position in the floor plan image (see [0133]-[0134]), and 
wherein the wide-angle image is one of a plurality of wide-angle images that are associated with a plurality of positions in the floor plan image (FIGS. 15A-15C; see [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (US 20190306419) in view of Kim et al (US 20180048815).

As to claim 7, Kajiwara further discloses further comprising: 
(FIG. 6, touch panel 1020; FIG. 7, UI unit 113; see [0085]).
Kajiwara fails to explicitly disclose providing a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging.
However, Kim teaches providing a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging (see [0076], the display unit 151 may display execution screen information of an application program executing at the mobile terminal 100 or user interface (UD and graphic user interface (GUD information in response to the execution screen information; see [0208], the controller 180 of the mobile terminal 100 can turn on the power of the camera 121 provided in the mobile terminal 100 and display an image 730 of the subject photographed through the camera 121 through the display unit 151).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kajiwara using Kim’s teachings to provide a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging in order to detect an optimal situation in which photographing can be performed through each of an omnidirectional photographing device and a camera provided in the mobile terminal, and change a main agent of photographing a subject based on the detected result and make it is possible to generate an optical photographing result suitable for an intention of a user (Kim; [0009], [0012]).

claim 12, Kajiwara further discloses wherein the method further comprises:
providing a first GUI that receives an instruction for controlling the external imaging device to perform imaging (FIG. 6, touch panel 1020; FIG. 7, UI unit 113; see [0085]).
Kajiwara fails to explicitly disclose providing a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging.
However, Kim teaches providing a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging (see [0076], the display unit 151 may display execution screen information of an application program executing at the mobile terminal 100 or user interface (UD and graphic user interface (GUD information in response to the execution screen information; see [0208], the controller 180 of the mobile terminal 100 can turn on the power of the camera 121 provided in the mobile terminal 100 and display an image 730 of the subject photographed through the camera 121 through the display unit 151).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kajiwara using Kim’s teachings to provide a second GUI that receives an instruction for invoking the imaging function implemented by the imaging device after the external imaging device performs the imaging in order to detect an optimal situation in which photographing can be performed through each of an omnidirectional photographing device and a camera provided in the mobile terminal, and change a main agent of photographing a subject based on the detected result and make it is possible to generate an optical photographing result suitable for an intention of a user (Kim; [0009], [0012]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482